753 A.2d 715 (2000)
332 N.J. Super. 292
Richard H. PRANT and Heather G. Prant, Plaintiffs-Appellants,
v.
Paul STERLING and Fleet Bank, N.A., Defendants-Respondents.
Superior Court of New Jersey, Appellate Division.
Argued April 12, 2000.
Decided June 20, 2000.
Lawrence P. Cohen, Hackettstown, for plaintiffs-appellants (Courter, Kobert, Laufer & Cohen, attorneys; Mr. Cohen, of counsel and on the brief).
William D. Grand, Woodbridge, for defendants-respondents (Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, attorneys; Mr. Grand, of counsel and on the brief).
Before Judges KESTIN, WEFING and STEINBERG.
PER CURIAM.
Plaintiffs appeal from the trial court's order dismissing the complaint on defendants' motion for summary judgment. On April 30, 1999, Judge Herr rendered an oral opinion disposing of the matter based upon her interpretation and application of L. 1995, C. 360, § 4, which had amended the Statute of Frauds to provide, inter alia:
An agreement to transfer an interest in real estate or to hold an interest in real estate for the benefit of another shall not be enforceable unless:
* * *
b. a description of the real estate sufficient to identify it, the nature of the interest to be transferred, the existence of the agreement and the identity of the *716 transferor and the transferee are proved by clear and convincing evidence.

[N.J.S.A. 25:1-13.]
By reason of this provision, the acquisition of an interest in land may be established by parol evidence for the first time in modern history.
Judge Herr's oral opinion has since been formalized and is reported at 332 N.J.Super. 369, 753 A.2d 758. After reviewing the record in the light of the written and oral arguments advanced by the parties, we are in substantial agreement with the decisional rationale employed by Judge Herr and affirm on that basis.
Affirmed.